DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 01/06/2020, 04/29/2020 and 03/31/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “example multi-carrier ” (line 1) and “One example method” in lines 1-2 which can be implied.  See MPEP § 608.01(b).

Claim Objections
Claims 2-3, 5, 7-10, 12-14, 15 and 17-20 are objected to because of the following informality:  
Claim 2 recites, “a MAC PDU” (line 10)  and “the MAC PDU” (line 11). It is suggested to replace them with “another MAC PDU” and “the another MAC PDU”, respectively, for clarity. Claim 12 is objected to at least based on a similar rational applied to claim 2.
Claim 3 recites, “each bit” (line 9) and “a second transmission carrier” (line 10). It is suggested to replace them with “the at least one bit” and “the at least one second Claim 13 is objected to at least based on a similar rational applied to claim 3.
Claim 5 recites, “the MAC PDU” (line 2) and “a MAC PDU” (line 3). It is suggested to replace them with “a MAC PDU” and “another MAC PDU”, respectively, for clarity. Claim 15 is objected to at least based on a similar rational applied to claim 5.
Claim 7 recites, “transmission carrier identifiers” (lines 2 and 4) and “transmission priorities of transmission carriers” (lines 3 and 5). It is suggested to replace them with “the first and second transmission carrier identifiers” and “the transmission priorities of the first and second transmission carriers”, respectively, for clarity. Claim 17 is objected to at least based on a similar rational applied to claim 7.
Claim 8 recites, “the third service identifier” (line 5). It is suggested to replace it with “the third service identification information”, for clarity. Claim 18 is objected to at least based on a similar rational applied to claim 8.
Claim 10 recites, “a second transmission carrier” (line 7). It is suggested to replace it with “the at least one second transmission carrier” for clarity. Claim 20 is objected to at least based on a similar rational applied to claim 10.
Claims 9, 13-14 and 19 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-9 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites, “a service type of direct link data sent on a transmission carrier identified by the first transmission carrier identifier” (lines 5-6) and “a service type of direct link data sent on a transmission carrier identified by a first transmission carrier identifier” (lines 7-8). It is unclear whether “a transmission carrier” (line 6) refers to “first transmission carrier” (lines 5-6 of claim 6) since both “a transmission carrier” (line 6) and “first transmission carrier” (lines 5-6 of claim 6) are identified by the first transmission carrier identifier. For a similar reason, it is unclear whether “a transmission carrier” (line 8) refers to “at least one second transmission carrier” (line 7 of claim 6). Still further, for a similar reason, it is unclear whether “a direct link data” (line 5) refers to “first direct link data” (line 4 of claim 1) and whether “a direct link data” (line 7) refers to “second direct link data” (line 6 of claim 1). Claim 18 is rejected at least based on a similar rational applied to claim 8.  For the sake examination purpose only, it is interpreted as best understood.
Claims 9 and 19 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US Publication No. 2018/0242302).  Note that Lee was cited by Applicant in the IDS received on 04/29/2020.

Regarding claim 1, Lee teaches, a multi-carrier based transmission method [FIGS. 5-7 and 16; ¶0112, methods of transmitting V2X control/data message on a plurality of carriers], wherein the multi-carrier based transmission method comprises: 
obtaining, by a first terminal device [FIGS. 5-7 and 16; ¶0088-0089 and 0115, by UE A/P-UE/V-UE, one of UEs performing UE-to-UE/D2D/V2X communication], first direct link data [FIGS. 5-7; ¶0123-0125 and 0129, the UE transmits V2X data (i.e., first direct link) through P-carrier #A; note that UE transmitting V2X data requires obtaining the V2X data beforehand]; and 
sending, by the first terminal device [FIGS. 5-7 and 16; ¶0088-0089 and 0115, by UE A/P-UE/V-UE, one of UEs performing UE-to-UE/D2D/V2X communication] and on a first transmission carrier, the first direct link data and first indication information to a second terminal device [FIGS. 5-7; ¶0123-0125 and 0129, the UE transmits V2X data (i.e., first direct link) and V2X control signal (i.e., first indication information) through the P-carrier #A (i.e., first transmission carrier) to another UE/UE B (i.e., second terminal) of the UEs performing UE-to-UE/D2D/V2X communication], 
[FIGS. 5-7; ¶0123, the V2X control message (i.e., first indication information) transmitted on the P-carrier informs scheduling information for V2X data message (i.e., second direct link data) transmitted on S-carrier (i.e., at least one second transmission carrier); note that informing of the scheduling information for the V2X data message results in indicating of the UE A transmits the V2X data message on the S-carrier].  

Regarding claim 11, Lee teaches, a first terminal device [FIGS. 5-7 and 16; ¶0088-0089 and 0115, UE A/P-UE/V-UE, one of UEs performing UE-to-UE/D2D/V2X communication], wherein the first terminal device [FIGS. 5-7 and 11; ¶0088-0089 and 0115, UE A/P-UE/V-UE, one of UEs performing UE-to-UE/D2D/V2X communication] comprises: 
at least one processor [FIG. 16; ¶0180-0182, processor 110]; and 
a memory storing instructions executable by the at least one processor, the instructions instructing the at least one processor to perform actions [FIG. 16; ¶0180-0182, a memory 1120 storing modules (processes, functions, and so on) executable by the processor to perform actions].
Thus, claim 11 is rejected at least based on a similar rational applied to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2018/0242302) in view of Yi et al (US Publication No. 2016/0302248) and further in view of Yeh et al (US Publication No. 2016/0037572).

Regarding claim 2, Lee teaches, “the multi-carrier based transmission method according to claim 1” as set forth above. 
	Although Lee teaches, sending, by the first terminal device, the first direct link data and the first indication information to the second terminal device as set forth above in claim 1, Lee does not explicitly teach (see, emphasis), in response to determining that first link data and the first indication information are comprised in a media access control protocol data unit (MAC PDU), sending the first link data and the first indication information to the second terminal device by sending the MAC PDU.
	However, Yi teaches, in response to determining that first direct link data and first indication information are comprised in a media access control protocol data unit (MAC PDU) [FIGS. 13-14; ¶0119, 0122 and 0132, first UE constructs a MAC PDU including: a plurality of MAC SDUs (i.e., first direct link data; note that since first and second UEs are communicated via D2D communication, data between the two UEs are direct link data); and a source ID, a target ID and a plurality of LCIDs (i.e., first indication information); note that constructing the MAC PDU including a certain element requires determining the certain element is comprised in the MAC PDU], sending the first direct link data and the first indication information to the second terminal device by sending the MAC PDU [FIGS. 13-14; ¶0119, 0122 and 0132, (the first UE) transmits the MAC SDUs (i.e., first direct link data) and the source ID, the target ID and the plurality of LCIDs (i.e., first indication information) by sending the MAC PDU].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee by including “in response to determining that first link data and the first indication information are comprised in a media access control protocol data unit (MAC PDU), sending the first link data and the first indication information to the second terminal device by sending the MAC PDU“as taught by Yi, because it would provide the system with a faster identification of the target device at a MAC layer [¶0120 and 0136 of Yi]. 
	Further, Lee in view of Yi does not explicitly teach (see, emphasis), in response to determining that the first indication information is comprised in scheduling assignment (SA) data corresponding to the first link data, and that the first link data is comprised in a MAC PDU, sending the first link data by sending the MAC PDU, and sending the first indication information by sending the SA data.  
	However, Yeh teaches, in response to determining that the first indication information is comprised in scheduling assignment (SA) data corresponding to the first direct link data [FIG. 1; ¶0050-0051, terminal schedules to transmit SA information including location information (i.e., first indication information) of D2D data resource for transmitting the D2D data (i.e., corresponding to the first direct link data); note that scheduling to transmit the SA information including the location information requires determining that the location information is comprised in the SA information], and that the first direct link data is comprised in a MAC PDU [FIG. 1; ¶0050-0051, terminal schedules to transmit MAC PDU1 to MAC PDU 4 including the D2D data (i.e., first direct link data) including location information (i.e., first indication information) of D2D data resource for transmitting the D2D data; note that scheduling to transmit the MAC PDU including the D2D data requires determining that the D2D data is comprised in the MAC PDU], sending the first direct link data by sending the MAC PDU [FIG. 1; ¶0050-0051, (the UE) transmits the D2D data (i.e., first direct link data) by sending the MAC PDU], and sending the first indication information by sending the SA data [FIG. 1; ¶0050-0051, (the UE) transmits the location information (i.e., first indication information) by sending the SA information].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee in view of Yi by including “in response to determining that the first indication information is comprised in scheduling assignment (SA) data corresponding to the first link data, and that the first link data is comprised in a MAC PDU, sending the first link data by sending the MAC PDU, and sending the first indication information by sending the SA data “as taught by Yeh, because it would allow the system to improve reception performance and link budget [¶0051 of Yeh]. 

Regarding claim 12, Lee teaches, “the instructions further instruct the at least one processor” as set forth above in claim 11. Thus, claim 12 is rejected at least based on a similar rational applied to claim 2. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2018/0242302) in view of Haribaran et al (US Publication No. 2011/0310856).

Regarding claim 3, Lee teaches, “the multi-carrier based transmission method according to claim 1” as set forth above.
Although Lee teaches, “sending, by the first terminal device, the first direct link data and the first indication information to the second terminal device” as set forth above in claim 1, Lee does not explicitly teach (see, emphasis), the first indication information is a bit string, and the bit string comprises at least one bit, wherein the at least one bit corresponds to the at least one second transmission carrier in a one-to-one manner, and wherein a correspondence between the at least one bit and the at least one second transmission carrier is pre-configured, and wherein information carried in each bit is used to indicate whether a second transmission carrier corresponds to the bit.
	However, Haribaran teaches, first indication information is a bit string [FIG. 13; ¶0136, the allocation map transmitted within the PDCCH (i.e., first indication information) of the reference component carrier correspond to a bitmap], and the bit string comprises at least one bit [FIG. 13; ¶0136, the bit-map/bit string comprises at least one bit], wherein the at least one bit corresponds to the at least one second transmission carrier in a one-to-one manner [FIG. 13; ¶0136, each of the four bits comprised in the allocation map is associated with one of four respective member component carriers], and wherein a correspondence between the at least one bit and the at least one second transmission carrier is pre-configured [FIG. 13; ¶0136, each of the four bits comprised in the allocation map is associated with one of four respective member component carriers; note that a correspondence between one of the four bits and one of four respective component carriers is pre-configured by eNB as shown in FIG. 13 since the PDCCH in which the allocation map is configured is pre-configured by eNB and transmitted], and wherein information carried in each bit is used to indicate that a second transmission carrier corresponds to the bit [FIG. 13; ¶0136, information carried in each bit of the allocation map is used to indicate whether each of the four respective component carriers corresponds to one of the four bits].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee by including “the first indication information is a bit string, and the bit string comprises at least one bit, wherein the at least one bit corresponds to the at least one second transmission carrier in a one-to-one manner, and wherein a correspondence between the at least one bit and the at least one second transmission carrier is pre-configured, and wherein information carried in each bit is used to indicate whether a second transmission carrier corresponds to the bit “as taught by Hariharan, because it would provide the system with enhanced capability of enabling detection of missed scheduling assignments [¶0063 of Haribaran].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2018/0242302) in view of Aiba et al (US Publication No. 2013/0034073).

Regarding claim 4, although Lee teaches, “the multi-carrier based transmission method according to claim 1” as set forth above, Lee does not explicitly teach (see, emphasis), wherein the first indication information comprises frequency information, wherein the frequency information is an index number corresponding to the at least one transmission carrier, and wherein the frequency information is used to identify the at least one second transmission carrier.  
	However, Aiba teaches, first indication information comprises frequency information [FIG. 8; ¶0089 and 0131, the resource assignment comprises carrier indicator field (information associated with a carrier on which UE uses); note that a carrier corresponds to frequency information], wherein the frequency information is an index number corresponding to the at least one transmission carrier [FIG. 8; ¶0131, the frequency information associated with the carrier is the carrier indicator field corresponding to the non-primary component carrier], and wherein the frequency information is used to identify the at least one second transmission carrier [FIG. 8; ¶0131, the frequency information associated with the carrier/ the carrier indicator field is used to identify the non-primary component carrier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee by including “wherein the first indication information comprises frequency information, wherein the frequency information is an index number corresponding to the at least one transmission carrier, and wherein the frequency information is used to identify the at least one second transmission carrier “as taught by Aiba, because it would provide the system with enhanced capability of performing flexible resource assignment for physical uplink control channel and achieve more efficient transmission control [¶0012 of Aiba].

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2018/0242302) in view of Yi et al (US Publication No. 2016/0302248).

Regarding claim 5, although Lee teaches, “the multi-carrier based transmission method according to claim 1” as set forth above, Lee does not explicitly teach (see, emphasis), a MAC PDU in which first link data is located comprises first service identification information and a MAC PDU in which second link data is located comprises second service identification information, and the first service identification information is the same as the second service identification information, and wherein the first service identification information and the second service identification information each comprises at least one of the following information: a source address.
 teaches, a MAC PDU in which first link data is located [FIGS. 13-14; ¶0122-0127 and 0132, MAC PDU in which MAC SDU (i.e., first link data) corresponding to one of 2nd UEs is located] comprises first service identification information [FIGS. 13-14; ¶0122-0127 and 0132, (the MAC PDU corresponding to one of the 2nd UEs) comprises a source ID (i.e., first service identification information)] and a MAC PDU in which second link data is located [FIGS. 13-14; ¶0122-0127 and 0132, MAC PDU in which MAC SDU (i.e., second link data) corresponding to another one of 2nd UEs is located] comprises second service identification information [FIGS. 13-14; ¶0122-0127 and 0132, (the MAC PDU corresponding to another one of the 2nd UEs) comprises a source ID (i.e., second service identification information)], and the first service identification information is the same as the second service identification information [FIGS. 13-14; ¶0122-0127 and 0132; note that the source ID (i.e., first service identification information) of the MAC PDU corresponding to one of the 2nd UEs is the same as the source ID (i.e., second service identification information) of the MAC PDU corresponding to another one of the 2nd UEs because both MAC PDUs originate from the same UE/1st UE, so the MAC PDUs have the same source ID], and wherein the first service identification information and the second service identification information each comprises at least one of the following information: a source address [FIGS. 13-14; ¶0122-0127 and 0132; note that the source ID (i.e., first service identification information) of the MAC PDU corresponding to one of the 2nd UEs is the same as the source ID (i.e., second service identification information) of the MAC PDU corresponding to another one of the 2nd UEs comprises the source ID (i.e., source address)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee by including “a MAC PDU in which first link data is located comprises first service identification information and a MAC PDU in which second link data is located comprises second service identification information, and the first service identification information is the same as the second service identification information, and wherein the first service identification information and the second service identification information each comprises at least one of the following information: a source address “as taught by Yi, because it would provide the system with a faster identification of the target device at a MAC layer [¶0120 and 0136 of Yi].

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 5.

Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2018/0242302) in view of Fujishiro et al (US Publication No. 2017/0041773).

Regarding claim 6, although Lee teaches, “the multi-carrier based transmission method according to claim 1” as set forth above, Lee does not explicitly teach (see, emphasis), 
obtaining, by the first terminal device, carrier configuration information, 
wherein the carrier configuration information comprises a first transmission carrier identifier and at least one second transmission carrier identifier, 
wherein the first transmission carrier identifier is used to identify the first transmission carrier, wherein the at least one second transmission carrier identifier is used to identify the at least one second transmission carrier, and 
wherein a transmission priority of the first transmission carrier is higher than a transmission priority of any one of the at least one second transmission carrier.  
However, Fujishiro teaches, 
obtaining, by a first terminal device, carrier configuration information [¶0334-0335, receiving/obtaining, by UE 100, priority information on the priority of the frequency/carrier as designation information], 
the carrier configuration information comprises a first transmission carrier identifier and at least one second transmission carrier identifier [¶0334-0335, the priority information on the priority of the frequency/carrier as designation information (i.e., the carrier configuration information) comprises a carrier B and a priority 1 (high priority); and a carrier A and a priority 0 (low priority); further see, ¶0334, eNB 200 notifies the UE of the association between the identification information on the logical channel and the priority, which requires notifying the UE of identifiers of the carriers (i.e., carrier A and carrier B); further see, ¶0335, the identification information (an index of a secondary cell) as designation information], 
wherein the first transmission carrier identifier is used to identify first transmission carrier [¶0334-0335, the identifier of carrier B with priority 1 (high priority) is used to identify first transmission carrier; further see, ¶0334, eNB 200 notifies the UE of the association between the identification information on the logical channel and the priority, which requires notifying the UE of identifiers of the carriers (i.e., carrier B)], wherein the at least one second transmission carrier identifier is used to identify at least one second transmission carrier [¶0334-0335, the identifier of carrier A with priority 0 (low priority) is used to identify second transmission carrier; further see, ¶0334, eNB 200 notifies the UE of the association between the identification information on the logical channel and the priority, which requires notifying the UE of identifiers of the carriers (i.e., carrier A)], and 
wherein a transmission priority of the first transmission carrier [¶0334-0335, priority 1 of the carrier B] is higher than a transmission priority of any one of the at least one second transmission carrier [¶0334-0335, is higher than priority 0 of the carrier A].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee by including “obtaining, by the first terminal device, carrier configuration information, wherein the carrier configuration information comprises a first transmission carrier identifier and at least one second transmission carrier identifier, wherein the first transmission carrier identifier is used to identify the first transmission carrier, wherein the at least one second transmission carrier identifier is used to identify the at least one second transmission carrier, and wherein a transmission priority of the first transmission carrier is higher than a transmission priority of any one of the at least one second transmission carrier “as taught by Fujishiro, because it would provide the system with enhanced capability of performing a side link operation in a frequency with higher priority when a carrier aggregation is set, thus securing the side link operation [¶0334 of Fujishiro].

Regarding claim 10, Lee in view of Fujishiro teaches, “the multi-carrier based transmission method according to claim 6” as set forth above.
Although Lee in view of Fujishiro teaches, “sending, by the first terminal device and based on the carrier configuration information, the first direct link data on the first transmission carrier” as set forth above in claim 6, and Lee further teaches, when the first terminal device determines to send the second direct link data on a transmission carrier other than the first transmission carrier [FIGS. 5-7; ¶0123, when the UE transmits V2X data (i.e., second direct link data) on S-carrier (i.e., transmission carrier) other than P-carrier #A (i.e., first transmission carrier); note that UE transmitting V2X data requires determining transmitting the V2X data beforehand], sending, by the first terminal device [FIGS. 5-7 and 16; ¶0088-0089 and 0115, by UE A/P-UE/V-UE, one of UEs performing UE-to-UE/D2D/V2X communication], the second direct link data on a second transmission carrier [FIGS. 5-7; ¶0123, (the UE) transmits/sends the V2X data (i.e., second direct link data) on S-carrier (i.e., second transmission carrier)], Lee does not explicitly teach (see, emphasis), based on the carrier configuration information, perform communication ..., the first transmission carrier whose transmission priority is highest, second transmission carrier whose transmission priority is lower than the transmission priority of the first transmission carrier.
based on the carrier configuration information, perform communication [¶0334-0335, based on the priority information on the priority of the frequency/carrier, perform side link operation], the first transmission carrier whose transmission priority is highest, second transmission carrier whose transmission priority is lower than the transmission priority of the first transmission carrier [¶0334-0335, the carrier B with priority 1 whose transmission priority is higher than the carrier A with priority 0].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee by including “based on the carrier configuration information, perform communication ..., the first transmission carrier whose transmission priority is highest, second transmission carrier whose transmission priority is lower than the transmission priority of the first transmission carrier “as taught by Fujishiro, because it would provide the system with enhanced capability of performing a side link operation in a frequency with higher priority when a carrier aggregation is set, thus securing the side link operation [¶0334 of Fujishiro].	

Regarding claim 16, Lee teaches, “the instructions further instruct the at least one processor” as set forth above in claim 11. Thus, claim 16 is rejected at least based on a similar rational applied to claim 6. 

Regarding claim 20, Lee teaches, “the instructions further instruct the at least one processor” as set forth above in claim 11. Thus, claim 20 is rejected at least based on a similar rational applied to claim 10. 


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2018/0242302 in view of Fujishiro et al (US Publication No. 2017/0041773 and further in view of Cheng et al (US Publication No. 2015/0210388).

Regarding claim 7, although Lee in view of Fujishiro teaches, “the multi-carrier based transmission method according to claim 6” as set forth above, Lee in view of Fujishiro does not explicitly teach (see, emphasis), transmission carrier identifiers ... are sorted in descending order of transmission priorities of transmission carriers.
	However, Cheng teaches, transmission carrier identifiers ... are sorted in descending order of transmission priorities of transmission carriers [¶0213, carrier indexes are sequenced from highest to lowest priority].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee in view of Fujishiro by including “transmission carrier identifiers ... are sorted in descending order of transmission priorities of transmission carriers“ as taught by Cheng, because it would provide the system with enhanced capability of allowing user equipment to determine priorities in transmitting uplink control channels, so that the UE is able to transmit the uplink control channels regardless of a sum of transmit powers of transmission objects [¶0005-0006 of Cheng].	

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 7. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2018/0242302) in view of Fujishiro et al (US Publication No. 2017/0041773) and further in view of Yi et al (US Publication No. 20180213365, hereinafter “Yi’365”).

Regarding claim 8, although Lee in view of Fujishiro teaches, “the multi-carrier based transmission method according to claim 6” as set forth above, and Lee in view of Fujishiro further teaches, 
wherein the carrier configuration information comprises third service identification information and at least one piece of fourth service identification information [see, Fujishiro ¶0334, the priority information on the priority of the frequency/carrier (i.e., carrier configuration information) comprises associations between the identification information on the logical channel and the priority of carrier (i.e., service identification information; note that since at least two carriers A and B are described in ¶0334, corresponding associations between the identification information on the logical channels and the priorities should be two which correspond to “third service identification information” and “fourth service identification information”, respectively)], 
wherein the at least one piece of fourth service identification information corresponds to the at least one second transmission carrier identifier in a one-to-one manner [see, Fujishiro, ¶0334, the associations between the identification information on the logical channel and the priority of carrier (i.e., service identification information; note that since at least two carriers A and B are described in ¶0334, corresponding associations between the identification information on the logical channels and the priorities should be two which correspond to “third service identification information” and “fourth service identification information”, respectively) corresponds to the identifier of the carrier A (further see, ¶0334, eNB 200 notifies the UE of the association between the identification information on the logical channel and the priority, which requires notifying the UE of identifiers of the carriers (i.e., carrier A and carrier B); further see, ¶0335, the identification information (an index of a secondary cell) as designation information)], 
wherein the third service identification information and the fourth service identification information each comprises a logical channel identifier [see, Fujishiro ¶0334, the associations between the identification information on the logical channel and the priority of carrier (i.e., service identification information; note that since at least two carriers A and B are described in ¶0334, corresponding associations between the identification information on the logical channels and the priorities should be two which correspond to “third service identification information” and “fourth service identification information”, respectively) each comprises the identification information on the logical channel],
Although Lee in view of Fujishiro further teaches, “third service identifier” and “fourth service identification information” as set forth above, Lee in view of Fujishiro does not explicitly teach (see, emphasis), wherein each service identification information is used to indicate a service type of data. 
However, Yi’365 teaches, service identification information is used to indicate a service type of data sent on a transmission carrier [¶0120, system information is broadcasted a list of service type and a carrier which is used to indicate a service type on the carrier].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee in view of Fujishiro by including “service identification information is used to indicate a service type of data sent on a transmission carrier“ as taught by Yi’365, because it would provide the system with enhanced capability of minimizing time to read/monitor for potential SC-PTM transmission [¶0127 of Yi’365].	

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 8. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2018/0242302) in view of Fujishiro et al (US Publication No. 2017/0041773) and further in view of Yi et al (US Publication No. 20180213365, hereinafter “Yi’365”) and further in view of Yi et al (US Publication No. 2016/0302248).

Regarding claim 9, Lee in view of Fujishiro teaches, “the multi-carrier based transmission method according to claim 8” as set forth above.
Although Lee in view of Fujishiro teaches, “at least one piece of fourth service identification information” and “third service identification information” as set forth above in claim 6, Lee in view of Fujishiro and Yi’365 does not explicitly teach (see, emphasis), any one of the at least one piece of fourth identification information is the same as the third identification information.
	However, Yi teaches, any one of at least one piece of fourth identification information is the same as the third identification information [FIGS. 13-14; ¶0122-0127 and 0132, the source ID, (i.e., any one of at least piece of fourth identification information) included in the MAC PDU corresponding to one of the 2nd UEs is the same as the source ID included in the MAC PDU corresponding to another one of the 2nd UEs; note that because both MAC PDUs originate from the same UE/1st UE, the MAC PDUs have the same source ID]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee in view of Fujishiro and Yi’365 by including “any one of at least one piece of fourth identification information is the same as the third identification information“as taught by Yi, because it would provide the system with a faster identification of the target device at a MAC layer [¶0120 and 0136 of Yi].

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 9.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2018/0242302) in view of Yi et al (US Publication No. 2016/0302248) and further in view of Yeh et al (US Publication No. 2016/0037572) and further in view of Haribaran et al (US Publication No. 2011/0310856).

Regarding claim 13, Lee in view of Yi and Yeh teaches, “the first terminal device according to claim 12” as set forth above. 
Although Lee teaches, “sending, by the first terminal device, the first direct link data and the first indication information to the second terminal device” as set forth above in claim 1, Lee in view of Yi and Yeh does not explicitly teach (see, emphasis), the first indication information is a bit string, and the bit string comprises at least one bit, wherein the at least one bit corresponds to the at least one second transmission carrier in a one-to-one manner, and wherein a correspondence between the at least one bit and the at least one second transmission carrier is pre-configured, and wherein information carried in each bit is used to indicate whether a second transmission carrier corresponds to the bit.
	However, Haribaran teaches, first indication information is a bit string [FIG. 13; ¶0136, the allocation map transmitted within the PDCCH (i.e., first indication information) of the reference component carrier correspond to a bitmap], and the bit string comprises at least one bit [FIG. 13; ¶0136, the bit-map/bit string comprises at least one bit], wherein the at least one bit corresponds to the at least one second transmission carrier in a one-to-one manner [FIG. 13; ¶0136, each of the four bits comprised in the allocation map is associated with one of four respective member component carriers], and wherein a correspondence between the at least one bit and the at least one second transmission carrier is pre-configured [FIG. 13; ¶0136, each of the four bits comprised in the allocation map is associated with one of four respective member component carriers; note that a correspondence between one of the four bits and one of four respective component carriers is pre-configured by eNB as shown in FIG. 13 since the PDCCH in which the allocation map is configured is pre-configured by eNB and transmitted], and wherein information carried in each bit is used to indicate that a second transmission carrier corresponds to the bit [FIG. 13; ¶0136, information carried in each bit of the allocation map is used to indicate whether each of the four respective component carriers corresponds to one of the four bits].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee in view of Yi and Yeh by including “the first indication information is a bit string, and the bit string comprises at least one bit, wherein the at least one bit corresponds to the at least one second transmission carrier in a one-to-one manner, and wherein a correspondence between the at least one bit and the at least one second transmission carrier is pre-configured, and wherein information carried in each bit is used to indicate whether a second transmission carrier corresponds to the bit “as taught by Hariharan, because it would provide the system with enhanced capability of enabling detection of missed scheduling assignments [¶0063 of Haribaran].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2018/0242302) in view of Yi et al (US Publication No. 2016/0302248) and further in view of Yeh et al (US Publication No. 2016/0037572) and further in view of Aiba et al (US Publication No. 2013/0034073).

Regarding claim 14, although Lee in view of Yi and Yeh teaches, “the first terminal device according to claim 12” as set forth above, Lee in view of Yi and Yeh does not explicitly teach (see, emphasis), wherein the first indication information comprises frequency information, wherein the frequency information is an index number corresponding to the at least one transmission carrier, and wherein the frequency information is used to identify the at least one second transmission carrier.  
 teaches, first indication information comprises frequency information [FIG. 8; ¶0089 and 0131, the resource assignment comprises carrier indicator field (information associated with a carrier on which UE uses); note that a carrier corresponds to frequency information], wherein the frequency information is an index number corresponding to the at least one transmission carrier [FIG. 8; ¶0131, the frequency information associated with the carrier is the carrier indicator field corresponding to the non-primary component carrier], and wherein the frequency information is used to identify the at least one second transmission carrier [FIG. 8; ¶0131, the frequency information associated with the carrier/ the carrier indicator field is used to identify the non-primary component carrier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Lee in view of Yi and Yeh by including “wherein the first indication information comprises frequency information, wherein the frequency information is an index number corresponding to the at least one transmission carrier, and wherein the frequency information is used to identify the at least one second transmission carrier“ as taught by Aiba, because it would provide the system with enhanced capability of performing flexible resource assignment for physical uplink control channel and achieve more efficient transmission control [¶0012 of Aiba].	

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Martin et al (US Publication No. 2018/0270714) [FIGS. 6-8; ¶0114-0118]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469